      CASE 0:19-cv-00953-NEB-KMM Document 23 Filed 04/29/20 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 SHANNON S. D.,                                   Case No. 19‐CV‐953 (NEB/KMM)

                     Plaintiff,

 v.                                             ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
 ANDREW SAUL,
 Commissioner of Social Security,

                     Defendant.



       Plaintiff brought this action after the Commissioner of Social Security denied her

application for disability insurance benefits and supplemental security income, asking

the Court to reverse the Commissioner’s final decision and remand the matter to the

Commissioner for an award of benefits or further proceedings. (ECF. No. 1.) The parties

filed cross‐motions for summary judgment. (ECF Nos. 12, 17.) In a Report and

Recommendation dated February 10, 2020, United States Magistrate Judge Katherine

Menendez recommended that Plaintiff’s motion for summary judgment be denied,

Defendant’s motion for summary judgment be granted, and this matter be dismissed

with prejudice. (ECF No. 19 (“R&R”).) Plaintiff filed an objection to the recommendation,

and so the Court conducts a de novo review of the portions of the R&R to which she

objects. (ECF No. 21 (“Pl. Obj.”)); 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); D. Minn.

L.R. 72.2(b).
       CASE 0:19-cv-00953-NEB-KMM Document 23 Filed 04/29/20 Page 2 of 7



         When reviewing the decision of an administrative law judge (“ALJ”) to deny

disability benefits, the court evaluates whether “substantial evidence in the record as a

whole supports the ALJʹs decision.” Lawson v. Colvin, 807 F.3d 962, 964 (8th Cir. 2015).

Substantial evidence is less than a preponderance, but it is enough evidence for a

reasonable mind to find adequate to support the conclusion. Id. The court “will not

disturb the denial of benefits so long as the ALJʹs decision falls within the available zone

of choice.” Buckner v. Astrue, 646 F.3d 549, 556 (8th Cir. 2011) (citation omitted). Thus, if a

review of the record leads to two possible but inconsistent positions and one of those

positions represents the ALJʹs findings, the court must affirm the ALJʹs decision. Wright

v. Colvin, 789 F.3d 847, 852 (8th Cir. 2015). Based on this standard and a review of the

record, the Court agrees with the Magistrate Judge and accepts the R&R.

         Plaintiff objects to a single finding in the 20‐page R&R: “several of [Plaintiff’s]

medical records indicate that ‘no assistive device [was] required for ambulation.’” (R&R

at 11 (cited by Pl. Obj. at 2).) In support of this finding, the R&R cites medical records

dated 2015 through 2017. (Id. (citing R. 575–78, 644–67, 751–59, 769–77).1) Plaintiff

concedes that she did not require an assistive device before 2018, but argues that this

finding is incorrect because in February 2018 an occupational therapist recommended she

use a power wheelchair, and a nurse practitioner verified that she “is in need of a




1   The administrative record can be found at ECF No. 10.


                                              2
      CASE 0:19-cv-00953-NEB-KMM Document 23 Filed 04/29/20 Page 3 of 7



motorized wheelchair and van to transport it” in a May 4, 2018 letter. (Pl. Obj. at 2 (citing

R. 969); see R. 891.)

       The Court finds Plaintiff’s argument unpersuasive. Both the R&R and the ALJ

specifically considered that Plaintiff “was prescribed multiple medical devices including

[a] recommendation for a motorized wheelchair and van to transport it.” (R&R at 10–11

(citing R. 28, 888–91, 969); see also R. 28 (referencing May 4, 2018 letter).) Notwithstanding

this evidence, the ALJ found “other evidence in the record suggesting that [Plaintiff’s]

functioning was consistent with the ultimate [residual functional capacity (“RFC”)]

finding,”2 including: her engagement in a home exercise program, yard work and

gardening; her ability to volunteer, teach, and tutor English as a second language and

engage in activities requiring work with her hands and fingers; her routine and

conservative medical treatment; and her providers’ recommendation of physical and

occupational therapy and advice that she stay as active as possible. (R&R at 11 (citing

R. 28).) Moreover, it is undisputed that at the time of the ALJ’s June 22, 2018 decision,

Plaintiff was not using a motorized wheelchair. (See Pl. Obj. at 2 (acknowledging that

Plaintiff’s insurer did not approve a motorized wheelchair until October 2018).)

       In her motion for summary judgment, Plaintiff argued that the Appeals Council

erred in excluding evidence about the power wheelchair. (ECF No. 13 at 16–17.) Plaintiff


2
 The ALJ concluded that Plaintiff had the RFC to perform sedentary work with additional
restrictions, including limits on climbing, kneeling, crouching, and crawling. (R&R at 3
(citing R. 23–28).)


                                              3
     CASE 0:19-cv-00953-NEB-KMM Document 23 Filed 04/29/20 Page 4 of 7



requested review of the ALJ’s decision and presented additional evidence relating to her

prescription for a motorized wheelchair. (See id. at 3.) The Appeals Council denied

Plaintiff’s request for review, and excluded evidence of the insurer’s approval of the

motorized wheelchair. (Id. at 4; R&R at 10 (citing R. 2).) The Magistrate Judge found that

the Appeals Council erred in concluding that the insurer’s documentation “did not relate

to the period at issue” because the ALJ’s opinion noted that Plaintiff had been prescribed

a motorized wheelchair, and thus, “the ALJ considered that very evidence in ruling on

the disability claim.” (R&R at 10.) The Magistrate Judge found that the error did not

require reversal because “there is no reasonable probability that the evidence would have

changed the outcome of the case had it been before the ALJ.” (Id.)

       Based on its review of the record, the Court concludes that the Magistrate Judge’s

finding that “several of [Plaintiff’s] medical records indicate that ‘no assistive device

[was] required for ambulation” is correctly based on pre‐2018 medical records. (R&R at

11; see Pl. Obj. at 2 (conceding Plaintiff did not need an assistive device prior to 2018).)

More importantly, as demonstrated above, this finding was not the sole basis for the

Magistrate Judge’s conclusion that additional evidence regarding the motorized

wheelchair would not have changed the outcome of the ALJ’s decision. The Court agrees

that substantial evidence supports the ALJ’s discussion of the record.




                                             4
     CASE 0:19-cv-00953-NEB-KMM Document 23 Filed 04/29/20 Page 5 of 7



       Plaintiff argues in passing that her need for a motorized wheelchair by May 2018

“could support [her] equaling Listing 14.02 or 14.06 as of that date.”3 (Pl. Obj. at 3.) “The

claimant has the burden of proving that [her] impairment meets or equals a listing.”

Carlson v. Astrue, 604 F.3d 589, 593 (8th Cir. 2010). “To meet a listing, an impairment must

meet all of the listing’s specified criteria.” Id. (quoting Johnson v. Barnhart, 390 F.3d 1067,

1070 (8th Cir. 2004)). At the May 16, 2018 hearing before the ALJ, Plaintiff submitted her

nurse practitioner’s May 4, 2018 letter indicating that she needed a motorized wheelchair,

and her counsel cited it as evidence that her condition was progressing to the point where

she needed motorized assistive devices to help her get around. (R. 80–81 (submitting

letter and representing it had been submitted electronically).) The medical expert

considered the nurse practitioner’s prescription of additional mobility devices during his

opinion testimony as to whether Plaintiff met or equaled any listing of impairment and

did not find it probative. (R. 108 (testifying that a nurse practitioner’s prescription of

additional mobility devices was undermined by the lack of a physician’s signoff and lack


3
 In her motion for summary judgment, Plaintiff’s only argument regarding listing of
impairments was that the Appeals Council erred in excluding her blood test results
because they bear “directly on listing 14.02 and the overlapping autoimmune conditions
recognized in listing 14.06.” (ECF No. 13 at 16.) She maintained that her medical records
reflect overlapping autoimmune conditions, and that “the power wheelchair
recommendation was made by her treating nurse practitioner” because of her “lack of
stamina and mobility problems.” (Id.) The Magistrate Judge agreed that the Appeals
Council erred in excluding the blood test results, but found that the error was harmless
because the evidence did not create a reasonable probability that the outcome would have
been different if the evidence had been part of the record. (R&R at 10.) Plaintiff did not
object to this finding.


                                              5
     CASE 0:19-cv-00953-NEB-KMM Document 23 Filed 04/29/20 Page 6 of 7



of objective records or progressing medical issue); see R. 101–10 (addressing Listings 14.02

and 14.06).)

       The ALJ considered the May 4, 2018 letter and Plaintiff’s prescription for a

motorized wheelchair, (R. 28), and gave great weight to the medical expert’s testimony

that no listing was met or equaled. (R. 27, 110.) While Plaintiff did not explicitly challenge

the listing determination in her motion for summary judgment, the Magistrate Judge

considered the issue and found that the ALJ reasonably concluded that all relevant

information in Plaintiff’s record failed to establish her inability to function on a sustained

basis as a result of her immune disorders. (R&R at 11–14 (considering evidence of listing

criteria including fevers, fatigue and malaise).) Having reviewed the record, the Court

finds that the ALJ’s determination falls “within the available zone of choice.” Buckner, 646

F.3d at 556.

       Finally, Plaintiff argues that “[i]n the alternative, whether the jobs cited by the

Vocational Expert could be performed if the individual required a powered wheelchair

for movement must be addressed.” (Pl. Obj. at 3.) She does not elaborate on this argument

in her objection, nor did she raise it or any other issue relating to the vocational expert in

her motion for summary judgment. “When a magistrate judge is hearing a matter

pursuant to his or her limited authority to make a recommended disposition, a claimant

must present all his claims squarely to the magistrate judge, that is, the first adversarial

forum, to preserve them for review.” Ridenour v. Boehringer Ingelheim Pharm., Inc., 679 F.3d



                                              6
     CASE 0:19-cv-00953-NEB-KMM Document 23 Filed 04/29/20 Page 7 of 7



1062, 1067 (8th Cir. 2012) (citation and quotation marks omitted). Because this argument

is raised for the first time in Plaintiff’s objection, it is waived. See id. (finding district court

properly refused to consider an argument that was not presented first to the magistrate

judge).

       The parties do not object to any other aspect of the R&R. When no objection has

been made, the Court determines whether the recommendations are clearly erroneous or

contrary to law. Fed. R. Crim. P. 59; Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996).

Having reviewed those portions of the R&R to which the parties have not objected, the

Court finds no clear error.

       Based on the foregoing, and on all the files, records, and proceedings herein, the

Court OVERRULES Plaintiff’s objection (ECF No. 21) and ACCEPTS the R&R (ECF

No. 19) as set forth above. IT IS HEREBY ORDERED THAT:

       1.      The Plaintiff’s motion for summary judgment (ECF No. 12) is DENIED;

       2.      The Defendant’s motion for summary judgment (ECF No. 17) is

               GRANTED; and

       3.      This matter is DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: April 29, 2020                                BY THE COURT:

                                                     s/Nancy E. Brasel
                                                     Nancy E. Brasel
                                                     United States District Judge



                                                 7
